986 F.2d 1415
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Milton Theodore BOBBITT, Defendant-Appellant.
No. 92-7279.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 29, 1993Decided:  February 22, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  Malcolm J. Howard, District Judge.  (CR-90-26)
Milton Theodore Bobbitt, Appellant Pro Se.  Robert Edward Skiver, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before HAMILTON and LUTTIG, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Milton Theodore Bobbitt appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Bobbitt, No. CR-90-26 (E.D.N.C. Dec. 7, 1992).  We deny Bobbitt's motion for immediate release from confinement.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED